Citation Nr: 1141438	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-18 253	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of lateral right thigh and calf skin graft, claimed as scar.

2.  Entitlement to service connection for a chest wall injury.

3.  Entitlement to service connection for a right eye condition, claimed as involuntary twitch and flutter.

4.  Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, claimed as gastroesophageal disease, acid reflux, and/or hiatal hernia, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for a nasal/nose condition, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for residuals of a tonsillectomy, to include as secondary to a service-connected disability.

9.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to February 21, 2006.

10.  Entitlement to a rating greater than 50 percent for PTSD from February 21, 2008 to September 13, 2009.

11.  Entitlement to a rating greater than 70 percent for PTSD beginning September 14, 2009.

12.  Entitlement to a rating greater than 40 percent prior to September 14, 2009 for residuals of a traumatic brain injury (TBI).

13.  Entitlement to a rating greater than 70 percent beginning September 14, 2009 for TBI.

14.  Entitlement to a compensable rating for cervical sprain/strain with herniated discs, prior to January 23, 2009.

15.  Entitlement to greater than a 20 percent rating for cervical sprain/strain with herniated discs, beginning January 23, 2009.

16.  Entitlement to a compensable rating for lumbar sprain/strain with herniated discs, prior to January 23, 2009.

17.  Entitlement to greater than a 40 percent rating for lumbar sprain/strain with herniated discs, beginning January 23, 2009.

18.  Entitlement to a compensable rating for erectile dysfunction.

19.  Entitlement to an initial rating greater than 10 percent for degenerative change and subluxation of left acromioclavicular joint.

20.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

21.  Entitlement to a compensable rating for left upper chest puncture wound scar.

22.  Entitlement to a compensable rating for right peroneal motor neuropathy.

23.  Entitlement to an increased rating for irritable bowel sydrome, currently rated as 10 percent disabling.

24.  Entitlement to an increased rating for headaches, currently rated as 30 percent disabling.

25.  Entitlement to an effective date prior to April 16, 2008, for the grant of service connection for residuals of TBI.

26.  Entitlement to an effective date prior to October 28, 2008, for the grant of service connection for erectile dysfunction.

27.  Entitlement to an effective date prior to October 28, 2008, for special monthly compensation based on loss of use of a creative organ.

28.  Entitlement to an effective date prior to April 16, 2008, for the grant of service connection for tinnitus.

29.  Entitlement to an effective date prior to January 23, 2009, for the grant of service connection for left upper chest puncture wound scar.

30.  Entitlement to a temporary total rating prior to December 30, 2008, for treatment of and/or convalescence for degenerative change and subluxation of left acromioclavicular joint.

31.  Entitlement to a temporary total rating beginning March 1, 2009, for treatment of and/or convalescence for degenerative change and subluxation of left acromioclavicular joint. 

32.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to April 1983 and from July 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania; an August 2007 rating decision by the RO in San Diego, California; and April 2009, May 2009, November 2009, December 2009, and September 2010 rating decisions by the RO in Reno, Nevada, from which the Veteran's appeal was certified.  

The issues of entitlement to service connection for a sleep disorder, nose/nasal disorder, residuals of a tonsillectomy, a skin disorder, and residuals lateral right thigh calf skin graft claimed as scar, and of entitlement to increased ratings for PTSD and TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he sustained a chest wall injury in an October 2005 armored vehicle incident.

2.  Left upper chest puncture wound residual scar and irritable bowel syndrome (IBS) are currently diagnosed.

3.  The evidence of record does not reflect a diagnosed chest wall injury other than his left upper chest puncture wound scar, for which service connection is already in effect.

4.  The evidence of record does not reflect a diagnosed right eye disability. 

5.  The evidence of record does not reflect a diagnosed gastrointestinal disorder other than IBS, for which service connection is in effect.

6.  Prior to June 29, 2007, the Veteran's cervical sprain/strain with herniated discs was manifested by full cervical range of motion.

7.  From June 29, 2007, to January 23, 2009, the Veteran's cervical sprain/strain with herniated discs was manifested by normal forward flexion of the cervical spine, but by only 185 degrees combined cervical range of motion.

8.  Beginning January 23, 2009, the Veteran's cervical sprain/strain with herniated discs is manifested by cervical forward flexion to 30 degrees, but not by ankylosis of the cervical spine.

9.  Prior to January 23, 2009, the Veteran's lumbar sprain/strain with herniated discs is manifested by flexion of the lumbar spine to 90 degrees.

10.  Beginning January 23, 2009, the Veteran's lumbar sprain/strain with herniated discs is manifested by flexion of the lumbar spine to 30 degrees, without evidence of lumbar spine ankylosis.

11.  The Veteran's erectile dysfunction is manifested by loss of erectile power, but not by deformity of the penis.

12.  Prior to April 2, 2007, the Veteran's degenerative change and subluxation of left acromioclavicular joint was manifested by glenohumeral motion to 85 degrees.

13.  Beginning April 2, 2007, the Veteran's degenerative change and subluxation of left acromioclavicular joint was manifested by left shoulder flexion no worse than 115 degrees, and abduction no worse than 95 degrees.

14.  The Veteran is receiving the maximum schedular evaluation for tinnitus.

15.  The Veteran's irritable bowel syndrome is manifested by diarrhea up to 8 times per day, but not by abdominal distress or more than moderate irritable colon syndrome.
 
16.  Prior to October 14, 2010, the Veteran's headaches were frequent but prostrating less than half of the time.

17.  Beginning October 14, 2010, the Veteran's headaches occurred daily, lasting in the aggregate for up to 6 hours per day and were accompanied by migrainous symptoms.

18.  Prior to September 8, 2009, the Veteran's left upper chest puncture wound scar was well-healed and measured 12 square centimeters.

19.  Beginning September 8, 2009, the Veteran's left upper chest puncture wound scar was deep and measured 45.5 square centimeters.

20.  The Veteran's right peroneal motor neuropathy is manifested by no more than mild incomplete paralysis of the right lower extremity peroneal nerve.

21.  The Veteran's claim for service connection for residuals of TBI was received by VA on February 12, 2008.

22.  The first evidence of TBI is dated in October 2005.

23.  The Veteran's claim for service connection for erectile dysfunction for special monthly compensation based on loss of use of a creative organ was received by VA on June 30, 2008.

24.  The first evidence of erectile dysfunction is dated in November 2005.

25.  The Veteran's claim for service connection for tinnitus was received by VA on April 16, 2008.

26.  The first evidence of tinnitus is dated in October 2005.

27.  The Veteran's claim for service connection for left upper chest puncture wound scar was received by VA on January 11, 2007.

28.  The first evidence of left upper chest puncture wound scar is dated in October 2005.

29.  The evidence of record reflects that the Veteran was admitted to the hospital for his left shoulder surgery on December 30, 2008.

30.  The evidence of record does not reflect that the Veteran's disability required convalescence past February 28, 2009.

31.  A 100 percent combined rating has been in effect for the periods December 30, 2008 to February 28, 2009, and beginning September 14, 2009.

32.  The evidence of record reflects that due to his service-connected disabilities, the Veteran is unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chest wall injury other than left upper chest puncture wound residual scar have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a right eye condition, claimed as involuntary twitch and flutter, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a gastrointestinal disorder, claimed as gastroesophageal disease, acid reflux, and/or hiatal hernia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for a compensable rating for cervical lumbar sprain/strain with herniated discs prior to June 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

5.  The criteria for a 10 percent rating, but no greater, for cervical lumbar sprain/strain with herniated discs for the period June 29, 2007 to January 22, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

6.  The criteria for a rating greater than 40 percent for cervical lumbar sprain/strain with herniated discs, beginning January 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

7.  The criteria for a compensable rating for lumbar sprain/strain with herniated discs prior to January 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

8.  The criteria for an increased rating for lumbar sprain/strain with herniated discs beginning January 23, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

9.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011). 

10.  The criteria for a 10 percent rating, but no greater, for degenerative change and subluxation of left acromioclavicular joint, from May 23, 2006 to April 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5203, 5201 (2011).

11.  The criteria for a compensable rating for degenerative change and subluxation of left acromioclavicular joint beginning April 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5203 (2011).

12.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

13.  The criteria for an increased rating for irritable bowel sydrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

14.  The criteria for greater than a 30 percent rating for headaches, prior to October 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124, Diagnostic Code 8100 (2011).

15.  The criteria for the maximum 50 percent rating for headaches beginning October 14, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124, Diagnostic Code 8100 (2011).

16.  The criteria for a compensable rating for left upper chest puncture wound scar prior to September 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

17.  The criteria for a 10 percent rating, but no greater, for left upper chest puncture wound scar beginning September 8, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7805 (2008).

18.  The criteria for a compensable rating for right peroneal motor neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124, Diagnostic Code 8522 (2011).

19.  The criteria for an effective date of February 12, 2008, but no earlier, for the grant of service connection for residuals of TBI have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

20.  The criteria for an effective date of June 30, 2008, but no earlier, for the grant of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

21.  The criteria for an effective date of June 30, 2008, but no earlier, for special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

22.  The criteria for an effective date prior to April 16, 2008, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

23.  The criteria for an effective date of May 23, 2006 for the grant of service connection for left upper chest puncture wound scar have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

24.  The criteria for a temporary total rating prior to December 30, 2008, for treatment of and/or convalescence for degenerative change and subluxation of left acromioclavicular joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).

25.  The criteria for a temporary total rating beginning March 1, 2009, for treatment of and/or convalescence for degenerative change and subluxation of left acromioclavicular joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).

26.  The criteria for TDIU for the periods May 23, 2006, to December 29, 2008, and from March 1, 2009, to September 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2011).

27.  The criteria for TDIU for the periods December 30, 2008 to February 28, 2009, and beginning September 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2007, May 2007, March 2008, April 2008, June 2008, December 2008, February 2009, July 2009, and August 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of effective dates and disability ratings.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in January 2009.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in April 2007, May 2007, January 2009, April 2009, and September 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations in question addressed the issues on appeal as claims were filed; conducted complete physical examinations, indicated specific diagnoses, and provided nexus opinions with rationales (to include obtaining addendum opinions as appropriate).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Chest Wall Injury

The Veteran's service treatment records show that in October 2005, he was thrown from an armored vehicle and sustained multiple injuries; an October 2005 Statement of Medical Examination and Duty Status noted the injuries to have included to his left chest wall.  Subsequent to service, however, it appears that the only residual disability of that injury is the left upper chest puncture wound scar, for which service connection is already in effect.  The April 2007 VA general medical examination noted that in the area of the left upper chest puncture wound, there was no nerve or vascular damage, no heart abnormality found, and no evidence of a chest wall injury; while soft tissue injury had been reported, it had resolved.  Similarly, a November 2008 private magnetic resonant imaging test showed no muscle abnormalities of the left chest, and the January 2009 VA examiner concluded that the only chest wall injury was permanent scarring.  

The Court of Appeals for Veterans Claims (Court) has held that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, there is no evidence to show a chest wall disability, other than the left chest scar for which service connection is already in effect, during the appeal period.  Without a currently diagnosed disability, other than the left chest scar, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For that reason, service connection is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right Eye Condition

The Veteran has asserted that he has a right eye condition manifested by involuntary twitch/flutter.  His service treatment records show no evidence of abnormal eye function.  Subsequent to service, he reported right eyelid flickering at an April 2008 VA outpatient visit, and that his right eye twitched right before a major headache began at the April 2009 VA neurological disorders examination.  However, at the April 2007 VA general medical examination, no eye symptoms were reported, and no eye physical or vision abnormalities were found on physical examination.  Similarly, the September 2009 VA general medical examination report noted no abnormal vision or eye symptoms, and at an October 2010 VA outpatient treatment record, the examining clinician noted that the Veteran's history of TBI and exposure to explosions was without ocular involvement.

Thus, a diagnosed right eye disorder, manifested as right eye twitch/flutter, is of record.  Repeated physical examinations of the eye showed no abnormalities of the eye physically or of the Veteran's vision, only the existence of the right eye twitch which the his reported having occurred.  While recognizing the Veteran's assertions of the occurrence of this symptoms are credible, they are a symptom, not a disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  For that reason, service connection for an eye disorder manifested by right eye twitch/flutter is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Gastrointestinal Disorder Other Than IBS

The Veteran's service treatment records show no evidence of gastrointestinal symptoms; the Veteran has reported that he experienced diarrhea since about six months into his overseas tour in Iraq or approximately 2005.  Subsequent to service, the Veteran frequently reported diarrhea consistent with his diagnosis of IBS; that disability is already in receipt of service connection.

However, the record does not reflect that a gastrointestinal disability other than IBS has been diagnosed.  The January 2009 VA examiner specifically found that the Veteran did not have gastroesophageal reflux disease, and only diagnosed IBS, not any other gastrointestinal disorder.  Further, a November 2010 VA outpatient treatment record noted that gastrointestinal workup was negative, the December 2010 esophagogastroduodenoscopy showed no evidence of other gastrointestinal disorders, and a March 2011 biopsy was negative for giardiasis, a viral gastrointestinal condition.  Without a currently diagnosed disability, other than IBS, a claim for service connection cannot be substantiated.  Brammer, 3 Vet. App. at 225.  For that reason, service connection for a gastrointestinal disorder other than IBS is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Cervical Sprain/Strain 

Service connection for cervical sprain/strain was granted in a May 2007 rating decision, and a noncompensable rating assigned; a May 2009 rating decision assigned a 20 percent rating effective January 23, 2009, both under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, General Rating Formula (2011).  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the cervical spine 15 degrees or less; or, favorable anklyosis of the entire cervical spine warrants a 30 percent rating; unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support a compensable rating prior to June 29, 2007, but supports a 10 percent rating beginning June 29, 2007, for cervical sprain/strain based on the General Rating Formula.  Prior to June 29, 2007, range of motion of the cervical spine was normal.  However, at an June 29, 2007 VA outpatient visit, combined range of motion of the cervical spine was to 185 degrees.  This being greater than 170 degrees but not greater than 335 degrees, a 10 percent rating is warranted.  However, no other range of motion testing results, or other clinical findings, are of record on which greater than a 10 percent rating for cervical spine sprain/strain can be assigned.  Thus, a compensable rating is not warranted prior to June 29, 2007, but a 10 percent rating is warranted from June 29, 2007, to January 22, 2009, based on the General Rating Formula.

The evidence of record does not support greater than a 20 percent rating beginning January 23, 2009, for cervical sprain/strain based on the General Rating Formula.  Cervical spine flexion was to 30 degrees at the January 2009 VA examination; to 30 degrees at a April 2009 VA outpatient visit; and to 40 degrees at the September 2009 VA examination.  Further, no ankylosis was noted at the January 2009 or September 2009 VA spine examinations, or in any outpatient treatment records dated on or after January 23, 2009; the September 2009 VA examiner specifically noted no evidence of ankylosis of the cervical spine on physical examination.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Thus, as cervical flexion was not limited to 15 degrees or less beginning January 23, 2009, a schedular rating greater than 20 percent is not warranted beginning that date.

The evidence of record does not support a separate rating for neurological abnormalities associated with the cervical spine sprain/strain.  At the April 2007 VA general medical examination and January 2009 VA spine examination, neurologic examination of the bilateral upper extremities was normal.  The Veteran also denied numbness or tingling in his upper extremities at a May 2009 VA outpatient visit.

The evidence of record also does not show that the Veteran's cervical spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although there is evidence that the Veteran experiences constant neck pain, as he reported at a April 2008 VA outpatient visit, the range of motion testing recorded the limitation of motion due to pain.  Thus, the extent to which the range of motion is additionally limited would not also merit higher ratings under the General Rating Formula than the ratings discussed above.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  For that reason, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  Accordingly, a compensable rating prior to June 29, 2007, greater than a 10 percent rating from June 29, 2007, to January 22, 2009, or greater than a 20 percent rating beginning January 23, 2009 are not warranted on the basis of functional loss.

Because VA outpatient treatment records dated from November 2010 to February 2011 indicate that the Veteran has intervertebral disc syndrome of the cervical spine, consideration must be given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome, which rates intervertebral disc syndrome based on the number and duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, the September 2009 VA examination report noted that the Veteran did not experience incapacitating episodes of the cervical spine, and no other evidence, dated during the entire appeal period, reflects that he was required to have bed rest based on orders of a physician.  Id.  Therefore, ratings greater than those assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

Other than the assignment of a 10 percent rating for the period June 29, 2007, to January 22, 2009, the preponderance of the evidence is against the Veteran's claim for increased ratings.  There is no doubt to be resolved, and a compensable rating prior to June 29, 2007, greater than a 10 percent rating from June 29, 2007, to January 22, 2009, or greater than a 20 percent rating beginning January 23, 2009 must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Lumbar Sprain/Strain 

Service connection for lumbar sprain/strain was granted in a May 2007 rating decision, and a noncompensable rating assigned; a May 2009 rating decision assigned a 40 percent rating effective January 23, 2009, both under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support a compensable rating prior to January 23, 2009 for lumbar sprain/strain under the General Rating Formula.  At the VA general medical examination in April 2007, flexion was to 90 degrees and the combined lumbosacral range of motion totaled 240 degrees.  Muscle spasms, guarding, or localized tenderness were also not shown.  On that basis, a compensable rating prior to January 23, 2009 for lumbar sprain/strain is not warranted.

The evidence of record also does not support greater than a 40 percent rating beginning January 23, 2009, for lumbosacral strain under the General Rating Formula.  Ankylosis was not shown at the January 2009 or September 2009 VA examination; indeed, the September 2009 VA examiner specifically noted that ankylosis was no present on physical examination.  Thus, as favorable or unfavorable ankylosis of any part of the spine is not shown, an evaluation greater than 40 percent for lumbosacral strain is not warranted.

Moreover, the evidence of record does not support a separate rating for associated neurological abnormalities.  At an October 2008 VA outpatient visit, the Veteran denied radicular symptoms, and no abnormal neurologic findings were found at April 2008 and April 2009 VA outpatient visits or the September 2009 VA examinations.  The Veteran alleged leg and foot weakness at the January 2009 VA examination, but muscle and sensory examination of the bilateral lower extremities was normal.  Moreover, no bladder or bowel dysfunction is noted in the record; the Veteran denied bladder and bladder incontinence at April 2008, October 2008, May 2009, and April 2009 VA outpatient visits and the April 2007, January 2009, and September 2009 VA examinations.  Although he alleged nocturia and urinary frequency at the January 2009 VA examination, none of the VA examiners related these symptoms to his spine disability as opposed to other conditions.

The evidence of record also does not show that the Veteran's spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 40 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  No additional limitation of motion after repetition or during flare-ups was recorded at the January 2009 and September 2009 VA spine examinations or at the April 2007 VA general medical examination.  The Veteran's reports of back pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned ratings.  

Because VA outpatient treatment records dated from November 2010 to February 2011 indicate that the Veteran has intervertebral disc syndrome of the lumbar spine, consideration must be given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome.  However, the September 2009 VA examination report noted that the Veteran did not experience incapacitating episodes of the lumbar spine.  To the extent, then, that the Veteran reported having 12 incapacitating episodes over the last 12 months at the January 2009 VA examination, this report is considered not credible on two bases.  Only 8 months after the January 2009 VA examination, at the September 2009 VA examination, the Veteran denied having had any incapacitating episodes, thus contradicting his earlier report.  Further, review of the record shows that the entirety of the Veteran's medical care since 2007, except for X-rays and similar testing, has occurred at VA facilities; not a single VA outpatient treatment record reflects a directive of bed rest based on orders of a physician.  Id.  Therefore, ratings greater than those assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for the Veteran's lumbar spine disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Erectile Dysfunction

The Veteran's erectile dysfunction is noncompensably rated under Diagnostic Code 7522, which provides for a single 20 percent rating when the evidence shows deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  

The objective medical evidence does not show deformity of the penis associated with the Veteran's erectile dysfunction.  The January 2009 and September 2009 VA genitourinary examiners and April 2007, and September 2009 VA general medical examiners noted a normal physical examination of the penis.  For these reasons, the evidence does not support the assignment of a rating for erectile dysfunction. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for erectile dysfunction must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Acromioclavicular Joint

As noted elsewhere in this decision, the Veteran underwent left shoulder surgery on December 30, 2008; a 100 percent temporary rating was assigned from that date through February 28, 2009.  A 10 percent rating has been in effect both prior to and after that temporary total rating was in effect, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5203 (2011).  Diagnostic Code 5203 contemplates impairment of the clavicle or scapula and assigns a 10 percent rating is assigned when there is malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  Id.  A 20 percent rating is assigned when there is nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  At the January 2009 VA examination, the Veteran indicated that he was right-handed; thus, his left arm is his minor arm.  Ratings under Diagnostic Code 5203 are identical for the major and minor arms.

Diagnostic Code 5010, for traumatic arthritis, directs that disabilities rated under this Diagnostic Code be rated based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  Id. 

To that end, while degenerative changes in the left elbow were noted on X-ray at the April 2007 and September 2009 VA examinations, neither X-ray showed evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  The X-rays also did not show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  For that reasons, greater than a 10 percent rating is not warranted under Diagnostic Codes 5003, 5010, or 5203.

Normal range of motion of the shoulder is abduction from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2011).  Diagnostic Code 5201 contemplates limitation of motion of the arm, and assigns a 20 percent rating when motion of the minor arm is limited to shoulder level (90 degrees) or to midway between the side and shoulder level (45 degrees), and a 30 percent rating when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

Review of the claims file reveals that the Veteran's left shoulder disability is more severe at some parts of the appeal period than others, such that staged ratings are warranted.  See Hart, 21 Vet. App. at 508.  Prior to April 1, 2007, a 20 percent rating is warranted as the only evidence of range of motion during that period, a February 2006 private treatment visit, noted true glenohumeral motion was limited to 85 degrees.  Beginning at the April 2, 2007 VA examination, through the a November 2010 VA outpatient treatment visit, flexion of the left shoulder ranged from 115 to 180 degrees and abduction ranged from 95 to 180 degrees, thus meriting a noncompensable rating beginning April 2, 2007.  To the extent that at a March 23, 2009, VA outpatient treatment record noted flexion was to 90 degrees and abduction was to 90 degrees, another VA outpatient treatment record dated that day indicated flexion and abduction was to 145 degrees.  As such, the probative value of the record showing 90 degrees of flexion and abduction is limited, and insufficient on which to base a higher rating.

Diagnostic Code 5202 contemplates impairment of the humerus, and assigns ratings for recurrent dislocation of the humerus based on frequency and related guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  However, as there is no evidence that the humerus is recurrently dislocated, Diagnostic Code 5202 is not for application.  Further, although the Veteran has a residual scar from his December 2008 left shoulder surgery, a March 2009 VA outpatient treatment record notes that it is well-healed; none of the evidence of record indicates that the scar manifests in any qualifying characteristics such that a separate rating for the left shoulder surgical scar is warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2011).

The evidence of record also does not show that the Veteran's left shoulder disorder causes a level of functional loss greater than that already contemplated by the ratings assigned by this decision.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Both the April 2007 and September 2009 VA joints examiners concluded that while there was evidence of pain on active motion, there was no additional limitation of motion after repetition due to functional loss, to include as due to pain, fatigue, weakness, or lack of endurance.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings beyond that assigned by this decision must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Tinnitus 

Diagnostic Code 6260 and 38 C.F.R. § 4.25(b) provide for a single disability rating for tinnitus whether the tinnitus is unilateral or bilateral.  The April 2009 rating decision granted service connection and assigned a 10 percent rating for tinnitus, which is the maximum schedular rating available for tinnitus under VA's rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260, see also Smith, 451 F.3d at 1349 (affirming VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  As no higher schedular rating is available, an increased rating for tinnitus is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome (IBS) is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319.  Diagnostic Code 7319 assigns a 10 percent rating for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress, and a 30 percent rating for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

After review of the evidence, the Board finds that greater than a 10 percent rating for the Veteran's IBS under Diagnostic Code 7319 is not warranted.  Multiple VA outpatient treatment records, to include those dated from June 2007 through March 2011, note loose stools or diarrhea occurring at least daily and up to 8 times per day.  However, the Veteran has never endorsed abdominal pain in conjunction with his diarrhea; he denied having abdominal pain at June 2007, October 2008, and November 2010 VA outpatient visits.  Further, while he reported some bowel urgency after eating, there is no evidence that it is to a severity where he has bowel accidents or other dysfunction.  Thus, overall, while the frequency of the Veteran's diarrhea is noted, the overall symptomatic picture of his IBS does not more closely contemplate severe irritable colon syndrome such that a 30 percent rating is warranted.  38 C.F.R. § 4.7 (2011).

Ordinarily in increased rating claims, consideration should be given to other potentially relevant diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, elsewhere in this decision, the Veteran's claim for a gastrointestinal disorder other than IBS is adjudicated; entitlement under alternate diagnostic codes is included therein.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a rating greater than 10 percent for irritable bowel syndrome must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Headaches

Service connection for migraine headache disorder was granted by an April 2009 rating decision, and a noncompensable rating assigned under the same provisions of Diagnostic Code 8100; a 30 percent was later assigned, with the same effective date, by a May 2009 rating decision.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The term "prostrating attack" is not defined in regulation or case law.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003). 

Review of the claims file reveals that the Veteran's headaches have increased in severity during the course of the appeal period, such that staged ratings are warranted.  See Hart, 21 Vet. App. at 508.  Prior to October 14, 2010, a 30 percent rating is warranted for the Veteran's headaches.  VA outpatient treatment records dated from April 208 to September 2009 reflect the Veteran's report of frequent headaches, occasionally associated with nausea and/or vision problems.  Similarly, the April 2009 and September 2009 VA neurologic disorders examinations note that the Veteran's headaches occurred weekly over the last 12 months, of intermittent severity, and that less than half of the headaches were prostrating.

But beginning October 14, 2010, the maximum 50 percent rating is warranted for the Veteran's headaches.  At a VA outpatient visit on that date, the Veteran described having daily headaches that lasted between 20 and 60 minutes, and occurred up to six times per day.  Similarly, a January 2011 VA outpatient treatment record found that while the Veteran had two different types of headaches, both occurred daily and were accompanied by migraneous symptoms.  While it is not clear that all of the Veteran's daily headaches are prostrating, the fact that he has headaches lasting, in the aggregate, up to six hours per day, with migraneous symptoms that require him to stop doing his current activity (often reading or studying) and rest, more closely contemplate the 50 percent rating criteria of being productive of severe economic inadaptability, such that although all of the criteria in the higher rating are not met, the higher rating is more appropriate.  38 C.F.R. § 4.7.

The assignment of the 50 percent rating constitutes a full grant of benefits sought on appeal for the period beginning October 14, 2010, as it is the maximum schedular rating available.  AB, 6 Vet. App. at 38.  However, the preponderance of the evidence is against the assignment of a 50 percent rating prior to that time.  There is no doubt to be resolved, and increased ratings beyond those assigned by this decision must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




Left Upper Chest Puncture Wound Scar

Elsewhere in this decision, the Board has determined that the proper effective date for the grant of service connection for left upper chest puncture wound scar was May 23, 2006, the day after the Veteran's service separation.  As the issue here is entitlement to a compensable rating for left upper chest puncture wound scar, whether such a compensable rating should be awarded will be considered from that date.

The Veteran's left upper chest puncture wound scar is noncompensably rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Board has found elsewhere in this decision that the Veteran's claim was received in January 2007, the regulations as amended are not applicable.

Prior to the regulatory amendments, Diagnostic Code 7805 directed that scars other than on the head, face, or neck be rated according to the limitation of function caused by the scar of the affected part.  However, assigning a compensable rating on the basis of left shoulder limited motion would constitute pyramiding, as a 10 percent rating is already in effect for left shoulder limitation of motion under Diagnostic Code 5201; this is prohibited.  38 C.F.R. § 4.14 (2011).  

However, consideration has also been given to whether the Veteran's left upper chest puncture wound scar would warrant a compensable rating under alternate scar diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 7800 is not for application as it contemplated scars on the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Codes 7802, 7803, and 7804 are also not for application as they contemplate superficial scars which measure more than 144 square inches (929 square centimeters), are unstable, or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7802, 7803, 7804 (2008).  Neither the January 2009 or September 2009 VA scars examinations, nor the remaining evidence of record, show these characteristics.

Diagnostic Code 7801 contemplated scars that are deep or cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A 10 percent rating is warranted for scars that are deep or cause limited motion, and measure more than 6 square inches (39 square centimeters) in area; a 20 percent rating is warranted for those that are deep or cause limited motion, and measure more than 12 square inches (77 square centimeters).  Id.  Although the January 2009 VA scars examination report noted that the scar measured 12 square centimeters, the September 2009 VA examiner noted that the scar was deep and measured 45.5 square centimeters (3.5 centimeters wide and 13 centimeters long).  Thus, a 10 percent rating is warranted under Diagnostic Code 7801 beginning September 8, 2009.

A 10 percent rating is warranted for the Veteran's left upper chest puncture wound scar beginning September 8, 2009.  However, prior to that date, the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's left upper chest puncture wound scar.  There is no doubt to be resolved, and a compensable rating prior to September 8, 2009, must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right Peroneal Motor Neuropathy 

Prior to the Veteran's separation from service, April 2006 and May 2006 private neurology treatment records reflect that the Veteran had an involuntary or spontaneous flexion of the third and fourth toes of the right foot; on electromyelogram (EMG), peroneal motor response of the right leg had reduced amplitude.  As a result, a noncompensable rating was granted for right peroneal motor neuropathy of the right foot under Diagnostic Code 8522, which assigns noncompensable, 10, and 20 percent ratings are assigned for mild, moderate, and severe incomplete paralysis of the superficial peroneal nerve, respectively.  38 C.F.R. § 4.124, Diagnostic Code 8522 (2011).  A 30 percent rating, the highest schedular rating available under this particular code provision, is assigned for complete paralysis of the superficial peroneal nerve; eversion of foot weakened.  Id.  Incomplete paralysis is a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124. 

After review of the evidence, the Board finds that a compensable rating for right peroneal motor neuropathy is not warranted.  At the April 2007 VA general medical examination, it was reported that the twitching of the right foot's toes reported in 2006 had resolved.  February 2009 and September 2009 EMGs both showed that the right lower extremity distal peroneal motor neuropathy was mild; all nerve conduction studies of the lower extremities were normal, but the right side had a lower amplitude than the left.  The September 2009 VA neurologic examination showed that the strength of the plantis muscle of the right foot was 4/5, and that there was only slight weakness of the plantar flexion of the right foot.  The January 2009 VA peripheral nerves examination report and an August 2010 VA outpatient treatment record showed normal muscle, strength, motor and reflex testing of the lower extremity; October 2010 neurologic testing of the right lower extremity also showed muscle strength, patellar reflexes, bilateral ankle jerks, and sensation testing that was equal to the results of the left lower extremity testing.  Ultimately, none of this evidence shows peroneal motor neuropathy that is more than mild in degree.  As such, a compensable rating for peroneal motor neuropathy is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization other than for his left shoulder disability, the recovery from which has already been awarded a temporary total rating, and marked interference of employment has not been shown by the disabilities adjudicated in this decision.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Effective Date Claims

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).




Earlier Effective Date, Grant of Service Connection for Residuals of TBI 

In granting service connection for TBI, the RO found that the date of the Veteran's claim was April 16, 2008, the date of a letter to the RO detailing his October 2005 motor vehicle accident wherein he sustained his TBI.  However, a February 12, 2008 statement claimed entitlement to service connection for headaches and a right eye twitch/flutter, and enclosed documents discussing the Veteran's TBI incident.  Thus, interpreting the February 2008 statement liberally, especially in light of the Veteran's recognized cognitive impairment due to his TBI and that he had yet to retain counsel, the Board finds that the February 2008 statement intended to claim all residuals related to the TBI incident.  To that end, review of the file does not show that the only other other correspondence or documentation dated prior to that time, the January 2007 formal claim, asserted entitlement to service connection for TBI.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That formal claim, for back, chest wall, right foot, and psychiatric disabilities, made no mention of a head injury or related residuals, and only asserted in the narrative that he was involved in a motor vehicle accident while serving overseas. As such, the Board finds that the earliest claim for service connection for TBI was received by VA on February 12, 2008.  Id. 

The proper effective date is the later of the date of claim or the date of entitlement.  38 C.F.R. § 3.400.  Thus, the remaining question is when entitlement arose prior to February 12, 2008.  The February 12, 2008, correspondence enclosed evidence that was contemporaneous to the Veteran's October 2005 TBI incident; these records are dated during the Veteran's military service.  Thus, as the Veteran's claim was received by VA on February 12, 2008, and the date entitlement arose was in October 2005, the proper effective date for the award of service connection for TBI is February 12, 2008.  38 C.F.R. § 3.400. 

An effective date of February 12, 2008, is warranted for the grant of service connection of TBI.  However, because no documents asserting entitlement to service connection for TBI, even when construed liberally, are of record dated prior to that time, the preponderance of the evidence is against the assignment of an effective date prior to that time.  There is no doubt to be resolved, and an effective date prior to February 12, 2008, is warranted for the grant of service connection of TBI is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Earlier Effective Date, Grant of Service Connection for Erectile Dysfunction and for Special Monthly Compensation Based on Loss of a Creative Organ 

In granting service connection for ED and entitlement to SMC based on the loss of use of a creative organ, the RO found that the date of the Veteran's claim was October 28, 2008, the date of a letter to the RO formally requesting service connection for ED.  However, a June 30, 2008 statement claimed that the Veteran was not capable of having a relationship with a woman.  Interpreting the June 2008 statement liberally, especially in light of the sensitive nature of genitourinary issues, the Board finds that the June 2008 statement intended to claim entitlement to service connection for ED.  To that end, review of the file does not show that the only other correspondence or documentation dated prior to that time, the January 2007 formal claim, asserted entitlement to service connection for ED.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That formal claim, for back, chest wall, right foot, and psychiatric disabilities, made no mention of ED or other inability to be intimate, and only asserted in the narrative that he was involved in a motor vehicle accident while serving overseas.  As such, the Board finds that the earliest claim for service connection for ED was received by VA on June 30, 2008.  Id. 

The proper effective date is the later of the date of claim or the date of entitlement.  38 C.F.R. § 3.400.  Thus, the remaining question is when entitlement arose prior to June 30, 2008.  To that end, the occurrence of ED is an extremely personal matter, and one that can be uniquely observed by laypersons.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran asserted at the January 2009 VA genitourinary examination that his ED began in November 2005, after his medical transfer from Iraq; at the September 2009 VA genitourinary examination, he reported that it onset in May 2006.  Either way, his assertions have been consistent in that the ED began during service, no later than May 2006.  Thus, as the Veteran's claim was received by VA on June 30, 2008, and the date entitlement arose was no later than May 2006, the proper effective date for the award of service connection for ED is June 30, 2008.  38 C.F.R. § 3.400.  Because the regulations governing effective dates for awards of SMC are the same as those for service connection, and the date of entitlement for SMC based on loss of use of a creative organ is based on the first evidence of ED, the Board finds that the proper effective date for the award of SMC based on loss of use of a creative organ is also June 30, 2008.  Id.

Effective dates of June 30, 2008, are warranted for the grant of service connection of ED and for the award of SMC for loss of a creative organ.  However, because no documents asserting entitlement to service connection for ED or SMC, even when construed liberally, are of record dated prior to that time, the preponderance of the evidence is against the assignment of effective dates prior to that time.  There is no doubt to be resolved, and effective dates prior to June 30, 2008, for the grant of service connection of ED or for SMC are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Earlier Effective Date, Grant of Service Connection for Tinnitus

The Veteran's formal claim for service connection for tinnitus was received by the RO on October 28, 2008, but Veteran's April 16, 2008 statement regarding the circumstances of the Veteran's TBI constitutes an informal claim for service connection for tinnitus.  However, there is no correspondence in the claims file, or any other document which could be considered correspondence or a claim for tinnitus received prior to the Veteran's April 16, 2008 statement.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the Board finds that the earliest claim for service connection for tinnitus was received by VA on April 16, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The proper effective date is the later of the date of claim or the date of entitlement.  38 C.F.R. § 3.400.  Thus, the remaining question is whether entitlement arose prior to April 16, 2008.  The evidence of record reflects that the Veteran's tinnitus began at the time of his TBI incident.  At the January 2009 VA audiology examination, the Veteran reported that the tinnitus began in October 2005, after the armored vehicle incident; in a November 2008 VA outpatient treatment record it was noted that the Veteran reported constant bilateral tinnitus since his deployment to Iraq.  Although tinnitus was not documented until 2008, tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  As the Veteran's claim was received by VA on April 16, 2008, and the date entitlement arose was in October 2005, the proper effective date for the award of service connection for tinnitus is April 16, 2008.  38 C.F.R. § 3.400. 

An effective date of April 16, 2008, is warranted for the grant of service connection for tinnitus.  However, because no documents asserting entitlement to service connection for tinnitus, even when construed liberally, are of record dated prior to that time, the preponderance of the evidence is against the assignment of an prior effective date.  There is no doubt to be resolved, and an effective date prior to April 16, 2008, for the grant of service connection for tinnitus is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Earlier Effective Date, Grant of Service Connection for Left Upper Chest Puncture Wound Scar

The RO granted service connection for a left upper chest puncture wound scar effective January 23, 2009, the date of the first of two VA scars examinations.  Review of the Veteran's claims file reveals that on his January 11, 2007, formal claim, the Veteran claimed entitlement to service connection for a chest wall injury.  Construing the January 2007 claim liberally, the Board finds that the Veteran's claim for a chest wall injury encompassed all disabilities resulting in that area of his body, to include the residual scar resulting from the puncture wound in the left axilla area.  As such, the Board finds that the earliest claim for service connection for the left upper chest puncture wound scar was received by VA on January 11, 2007.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

As noted above, the usual proper effective date for claims on the basis of direct service connection is the later of the date of claim or the date of entitlement.  However, benefits awarded based on service connection claims received within one year of the Veteran's service separation are to be made effective from the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service.  38 C.F.R. § 3.400 (b) (2) (i).  A October 2005 service treatment record titled Statement of Medical Examination and Duty Status indicates that the Veteran sustained the left chest wall puncture wound, which ultimately resulted in the scar, on October 18, 2005.  Thus, as entitlement existed at the time the Veteran was separated from service, the proper effective date is the day following separation from active service: May 23, 2006.  Id. 

Temporary Total Rating Claims

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Title 38 C.F.R. § 4.30  also provides that a temporary total rating may be assigned for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release.  Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals). 38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h) (2) (2011).  

The Veteran asserts that he is entitled to a temporary total rating related to his left shoulder surgery in December 2008.  He and his attorney have asserted that the temporary total rating both should have been assigned both prior to December 30, 2008, his date of surgery, and should have remained in effect later than February 28, 2008, the end of the two-month period of recovery.  

A December 22, 2008, Report of Contact associated with the claims file indicates that the Veteran reported he was scheduled for left shoulder surgery on December 30, 2008.  The Veteran was admitted to the hospital on December 30, 2008, and underwent surgery the same day.  His assigned total disability rating terminated on February 28, 2009; a 10 rating was then assigned, effective March 1, 2009.  Accordingly, he was granted a 2-month period for convalescence.  

After reviewing the treatment records, the Board finds that the evidence supports a disability rating only from December 30, 2009, through and including February 28, 2009.  None of the treatment records from immediately after the left shoulder surgery mention an anticipated period of recovery.  See Felden, 11 Vet. App. at 30 (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  No other evidence indicates that the treating physicians anticipated a lengthy convalescence. 

Moreover, the evidence does not indicate the presence of "severe post-operative residuals" such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  The records dated after the surgery document the Veteran's participation in physical therapy to rehabilitate his left shoulder function.  The January 2009 VA examination documented that the Veteran had undergone surgery, and continued to experience significant symptomatology post-operatively.  However, later January 2009 and February 2009 VA treatment records documenting the Veteran's physical therapy noted improvement to near-normal ranges of motion, with strength also nearly normal.  March 2009 and April 2009 VA treatment records also show near-normal ranges of motion and strength, and document the Veteran's report of minimal pain. 

Ultimately, the evidence of record does not reflect that the Veteran was admitted to the hospital prior to December 30, 2008, or that his treating physicians felt his recovery required convalescence beyond February 28, 2009.  For those reasons, a temporary total disability rating for convalescence prior to December 30, 2008, or after February 28, 2009 is not warranted.  The preponderance of the evidence is against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Service connection is in effect for PTSD, currently rated as 70 percent disabling; TBI residuals, currently rated as 70 percent disabling; migraine headaches, currently rated as 50 percent disabling; lumbar sprain/strain with herniated discs, currently rated as 40 percent disabling; cervical sprain/strain with herniated discs, currently rated as 20 percent disabling; degenerative change and subluxation of left acromioclavicular joint, currently rated as 10 percent disabling; tinnitus, currently rated as 10 percent disabling; irritable bowel syndrome, currently rated as 10 percent disabling; left upper chest puncture wound scar, rated as 10 percent disabling; erectile dysfunction, noncompensably rated; and right peroneal motor neuropathy, noncompensably rated.  

As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a) (emphasis added).  For the periods from December 30, 2008 to February 28, 2009, and beginning September 14, 2009 to present, the schedular rating has been a combined 100 percent.  The issue of entitlement to TDIU for those periods is thus moot.  

For each of the remaining periods, the record reflects that the Veteran's service-connected disabilities make him unable to secure and follow a substantially gainful occupation.  The September 2009 VA feet, intestines, joints, neurology, peripheral nerves, scar, and spine examinations found that, individually, the evaluated disabilities had no bearing on sedentary employment, but affected his ability to do physical employment.  The September 2009 VA TBI examiner also found that while TBI can affect both physical and sedentary employment, it should not impact sedentary employment in the Veteran's case.

But the December 2009 fee-based PTSD examiner concluded that the Veteran was unemployable on the basis of his TBI and also separately on the basis of his PTSD.  That examiner cited the Veteran's TBI symptoms of impairment of recent memory, concentration, reasoning, emotional lability, and potential poor judgment, and the PTSD symptoms of hypervigilance, detachment, and intrusive memories, as precluding the Veteran from gainful employment.  The examiner also noted that the Veteran was forced to take a medical retirement from the New Jersey correctional facility at which he had worked in the 1990s and 2000s prior to his deployment to Iraq, and that when he sought employment at a California correctional facility in 2006, he was turned down specifically due to his PTSD and TBI symptoms.

Further, while the December 2009 fee-based PTSD examiner's opinion is dated more than 3 years after the Veteran's separation from service, the remaining evidence of record reflects that the symptoms the December 2009 examiner cited have been present since at least May 23, 2006.  By the Veteran's own report of his symptoms, which the Board finds credible, he was experiencing memory impairment, concentration difficulty, uncontrolled irritability and impaired reasoning, hypervigilance, and detachment as early as his return to the United States from Iraq in late 2005.  He has reported, to include in his January 2007 claim, that about the time of his service separation, he estranged himself from his parents, siblings, girlfriend, and most other people, and had moved across the country from New Jersey to California to escape the reminders of his old life.  He also reported that after attempting to take college classes in 2006, in an effort to obtain a bachelor's degree, he withdrew from school because he could not remember the course material, and quit two different jobs after one day at each because his hypervigilance and impaired concentration made it too difficult.  Finally, he reported that although he regularly attended church on a weekly basis from a young age, he had difficulty remembering prayers he had been taught at and prayed weekly since age five.  

Thus, although no formal opinion determined unemployability until December 2009, the Board finds that the remaining evidence supports the Veteran's claim for TDIU, on the basis that he has been unemployable due to his service-connected TBI and PTSD since at least May 23, 2006.  For that reason, TDIU is warranted for the periods May 23, 2006 to December 29, 2008, and from March 1, 2009 to September 13, 2009.  


ORDER

Entitlement to service connection for a chest wall injury other than the service-connected left upper chest puncture wound scar is denied.

Entitlement to service connection for a right eye condition is denied.

Entitlement to service connection for a gastrointestinal disorder other than IBS is denied.

Entitlement to service connection for a skin condition is denied.  

Entitlement to a compensable rating for cervical lumbar sprain/strain with herniated discs prior to June 29, 2007, is denied.

Entitlement to an increased rating for cervical lumbar sprain/strain with herniated discs is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a rating greater than 20 percent for cervical lumbar sprain/strain with herniated discs beginning January 23, 2009 is denied.

Entitlement to a compensable rating for lumbar sprain/strain with herniated discs prior to January 23, 2009 is denied.

Entitlement to a rating greater than 40 percent for lumbar sprain/strain with herniated discs beginning January 23, 2009 is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to a 10 percent rating, but no greater, for degenerative change and subluxation of left acromioclavicular joint, prior to April 2, 2007, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a compensable rating for degenerative change and subluxation of left acromioclavicular joint, beginning April 2, 2007, is denied.

Entitlement to an increased rating for tinnitus is denied.

Entitlement to an increased rating for irritable bowel syndrome is denied.

Entitlement to greater than a 30 percent rating for headaches prior to October 14, 2010 is denied.

Entitlement to a 50 percent rating for headaches, beginning October 14, 2010, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a compensable rating for left upper chest puncture wound scar, prior to September 8, 2009, is denied.

Entitlement to a 10 percent rating for left upper chest puncture wound scar, beginning September 8, 2009, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a compensable rating for right peroneal motor neuropathy is denied.

Entitlement to an effective date of February 12, 2008, but no earlier, for the grant of service connection for residuals of TBI is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an effective date of June 30, 2008, but no earlier, for the grant of service connection for erectile dysfunction is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an effective date of June 30, 2008, but no earlier, for special monthly compensation based on loss of use of a creative organ is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an effective date prior to April 16, 2008, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date of May 23, 2006, for the grant of service connection for left upper chest puncture wound scar is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a temporary total rating prior to December 30, 2008, for treatment of and/or convalescence for degenerative change and subluxation of left acromioclavicular joint is denied.

Entitlement to a temporary total rating beyond March 1, 2009, for treatment of and/or convalescence for degenerative change and subluxation of left acromioclavicular joint is denied.

Entitlement to TDIU is warranted for the periods May 23, 2006 to December 29, 2008, and from March 1, 2009 to September 13, 2009.  

A 100 percent combined rating having been in effect, entitlement to TDIU for the periods December 30, 2008 to February 28, 2009, and beginning September 14, 2009, is denied.

REMAND

The Veteran has asserted entitlement to service connection for a nose/nasal condition, a sleep disorder, and residuals of a tonsillectomy.  The record reflects that the Veteran underwent a bilateral tonsillectomy, septoplasty, and bilateral inferior turbinate hypertrophy resection surgery in November 2009.  Prior to that surgery, a September 2009 otolaryngology consult record documented the Veteran's report that he had no trouble with sinuses, breathing through his nose, or sleep prior to his October 2005 in-service armored vehicle accident in which he sustained his TBI; the examining otolaryngologist diagnosed nasal obstruction due to trauma; such obstruction had also been shown on the July 2009 VA sinus computed tomography test (CT).  However, an April 2007 VA outpatient treatment record noted that examination of the nose was fully normal, with no polyps, no obstruction, and normal nasal vestibule, turbinates, and septum.  

This inconsistent evidence must be reconciled.  Evidence of an in-service incident which may have impacted the Veteran's nose and other facial bone structure, coupled with the CT findings of nasal obstruction, sleep apnea diagnosis, and the tonsillectomy surgery, triggers VA's duty to assist by providing a VA examination to determine whether the Veteran's sleep apnea and tonsillectomy residuals, are etiologically related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has reported that he has had a skin rash off and on since his overseas service in Iraq.  However, the evidence of record is not conclusive as to whether the rashes documented in the post-service treatment records are the same rash that the Veteran experienced in service, such that the skin rashes he currently experiences constitute a chronic disability that onset in service.  Further, the Veteran has reported that his lateral right thigh/calf skin graft, of which he has a residual scar, occurred after his first period of active service but before his second period of active service.  However, his 1998 Reserve entrance examination does not reflect the presence of such a scar, and a June 2007 VA outpatient treatment record discusses the scar as having resulted from the Veteran's October 2005 armored vehicle incident in which he sustained a TBI.  As such, a VA skin/scars examination is required to determine the nature and etiology of these two conditions.

VA outpatient treatment records associated with the claims file show that the Veteran was involved in group therapy to treat both TBI and PTSD symptoms at the Las Vegas Vet Center beginning in 2010.  These records are not associated with the claims file, and may contain significant evidence pertinent to the Veteran's claims for increased ratings for both PTSD and TBI.  Adjudication of these issues at this time would lack the benefit of review of these records; for that reason, remand is required so that the Vet Center records can be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To that end, an earlier effective date for the grant of service connection for TBI has been found warranted in the decision above.  After the Vet Center records have been obtained, the RO should, in the additionally issued Supplemental Statement of the Case, determine the appropriate rating for the Veteran's TBI from February 12, 2008.

Accordingly, the issues of entitlement to service connection for a sleep disorder, a nose/nasal disorder, residuals of a tonsillectomy, a skin disorder, and residuals of a lateral right thigh/calf skin graft, and of entitlement to increased ratings for PTSD and TBI, are remanded for the following actions:

1.  Obtain all records from the Las Vegas Vet Center relating to treatment of the Veteran's PTSD and/or TBI.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA otolaryngology (ear, nose, and throat) examination to determine the nature and etiology of his sleep disorder and tonsillectomy residuals.  Provide the VA examiner with a copy of this remand and the claims file, and ask that it be reviewed.  After such review and a physical examination of the Veteran, to include radiologic testing if necessary, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's nasal obstruction shown on CT is related to his military service, to include the October 2005 armored vehicle incident, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep disorder is the result of service, to include as secondary to the nasal obstruction shown on CT, and whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tonsillectomy was caused by, or otherwise etiologically related to, the Veteran's military service or to his nasal obstruction shown on CT.  A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.

3.  Schedule the Veteran for a VA skin disorders and/or scars examination(s) to determine the nature and etiology of his skin condition and lateral right thigh/calf skin graft residuals.  Provide the VA examiner with a copy of this remand and the claims file, and ask that it be reviewed.  After such review and a physical examination of the Veteran, the examiner should opine as to whether the various rashes noted in the post-service VA outpatient treatment records constitute a chronic skin disability, and if so, whether that disability is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  Further, the examiner should determine whether the Veteran's lateral right thigh/calf skin graft occurred in service or are otherwise at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

5.  After undertaking the development above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, which should readjudicate all issues, and include consideration of the proper rating for the Veteran's TBI for the period beginning February 12, 2008, the new effective date assigned by this decision.  Give the Veteran and his attorney an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


